Citation Nr: 1747401	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a Central Office hearing held in May 2016.  A transcript is of record.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity; his symptoms are not productive of occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD, but no higher, are met since October 8, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in a letter dated November 19, 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

The Veteran is seeking a disability rating greater than 30 percent for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in December 2013.  

The current 30 percent evaluation is based, in part on findings from a VA PTSD Intake Consult in November 2010 which shows the Veteran reported PTSD symptoms of sleeplessness and reexperiencing traumatic events.  The clinical diagnoses were PTSD and depression, and a GAF (Global Assessment of Functioning) score of 40 was given.

When examined by VA in December 2010, the Veteran reported additional psychiatric symptoms of problems with temper, isolation, sadness, anhedonia, and guilt feelings.  The severity of the symptoms was considered mild with periods of remission lasting from one day to a week with good adjustment during those periods.  The Veteran denied current treatment, past hospitalizations, and emergency room visits for psychiatric problems, but had started going to the Vet Center.  He reported that his symptoms led him to spend a great deal of time alone when he was not otherwise caring for his aged father.  He was divorced, but had "OK" relationships with his adult children and described good relationships with his father and siblings.  He also reported that after service he worked as a machine operator and maintenance man at Dupont for 37 years and had good relationships with his supervisor and co-workers.  

Mental status examination revealed orientation was within normal limits.  Appearance, hygiene, and behavior were all appropriate and he maintained good eye contact during the examination.  His affect, mood, communication, speech, and concentration were within normal limits.  There was no history of panic attacks or evidence of suspiciousness, hallucinations or delusions or obsessive-compulsive behavior.  The Veteran's thought processes were appropriate and was able to understand directions.  He did not have slowness of thought, but did he appear confused.  His judgment was not impaired and his abstract thinking and memory were within normal limits.  There was no evidence of suicidal or homicidal ideation. The examiner found the Veteran did not have difficulty performing activities of daily living.  The examiner concluded that the Veteran's current psychiatric impairment is not enough to interfere with social and occupational functioning or to require continuous medication.  The examiner considered the Veteran's prognosis good and assigned a GAF score of 60. 

Findings from a March 2012 VA examination show the Veteran reported little change in his personal history or social functioning since his evaluation in 2010, in that he continued to be the primary caretaker for his father and maintained close family relationships.  He enjoys doing household projects and repair work, but otherwise had no close friends or social activities.  He also continued to struggle with chronic mood disturbance, chronic sleep disturbance, frequent nightmares, occasional flashbacks, avoidance of large crowds and talking about Vietnam, irritability, some emotional detachment, numbing, concentration difficulties, short-term memory difficulties some hypervigilance, and minimal exaggerated startle response.  However, the Veteran denied any current suicidal/homicidal ideation intent, or plan as well as panic attacks.  He stated that he had not had any mental health treatment since his participation in a PTSD group therapy, but was utilizing some of the skills taught from the group.  He indicated that his symptoms were relatively stable on psychotropic medication.  

Mental status examination revealed the Veteran was alert, cooperative, and demonstrated good grooming and hygiene, but had poor eye contact.  He denied any current suicidal or homicidal ideation intent or plan.  He also denied any hallucinations, delusions, or hypomanic episodes.  He reported full and independent management of his activities of daily living including driving to this examination.  The examiner found the Veteran forthcoming in his responses and a reliable historian and concluded the PTSD symptoms were most closely manifested by occupational and social impairment due to mild or transient symptoms controlled by medication.  A GAF score of 69 was assigned.  

The Veteran was most recently evaluated in October 2013.  His psychiatric symptoms remained the same although he reported that he was attending anger management class due to increased irritability.  Clinical findings on psychiatric evaluation were also essentially unchanged.  The examiner noted that the Veteran isolated himself socially, in part to control his anger and was uncomfortable in crowds.  His participation in recreational and leisure activities was markedly diminished and he had difficulty falling and staying asleep, which contributed to the problems he was found to have with irritability, depression, and concentration.  

During the evaluation the Veteran was somewhat tense and uncomfortable, looking down for most of the interview.  His affect was constricted and he reported that he had been "a little down" and became tearful when talking about two close friends he lost in Vietnam.  He denied suicidal thoughts, but alluded to occasionally having thoughts of wanting to hurt other people, which was why he was in anger management classes.  He was alert and oriented and his thought processes were organized and goal directed.  There was no evidence of hallucinations or delusions.  The Veteran's memory and concentration were mildly to moderately impaired and he continued to struggle with impaired sleep.  Other noted symptomatology included disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships.  

The examiner found the Veteran's level of impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  A GAF score of 60 was assigned, which the examiner explained was the upper end of the range of moderate symptoms or indicative of moderate difficulty in social occupational or school functioning (e.g., few friends).  

Resolving reasonable doubt in favor of the Veteran, a 50 percent evaluation is for assignment for the entire appeal period.  Admittedly the Veteran experiences few, if any the symptoms required for a 50 percent rating for PTSD.  However at the August 2016 Board hearing he credibly testified that his chronic sleep impairment, nightmares, flashbacks, avoidance of crowds, and increased irritability cause clinically significant distress and are of such frequency, severity, and duration as to equate to the criteria required for a 50 percent evaluation.  While the evidence suggests that he has been able to control his PTSD to a large degree over the years, the Board does not discount its effect on his daily life.  Therefore a 50 percent evaluation is for assignment from October 8, 2010, the effective date of service connection.  See Mauerhan, supra. 

The evidence however, does not support the assignment of an evaluation greater than 50 percent.  To the degree the Veteran's PTSD makes social interactions complicated, the evidence shows he has positive relationships with family members.  There is also no evidence that his PTSD was a primary cause of his unemployment.  In fact, the Veteran was able to maintain a period of prolonged employment for 37 years with no indication of significant decreases in work efficiency.  

Further, the VA examiners of record have specifically found that the Veteran's PTSD symptoms at most, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and generally functioning satisfactorily, consistent with the criteria for no more than a 30 percent rating.  Even by the Veteran's own account, his symptoms are stable through the use of psychotherapy and prescription medications.  In this case, the evidence shows that PTSD does not interfere with the Veteran's activities of daily living and that he is actually able to function fairly well. 

As for GAF scores, the Board notes that other than an initial score of 40, indicative of some impairment in reality testing or major impairment in social and occupational functioning, the majority of the Veteran's scores have been 60 and 69, reflecting mild to moderate symptoms and/or social and occupational functioning.  Moreover, the Veteran manifests none of the symptoms that would typically support a GAF of 40, such as severe obsessional rituals, gross impairment in thought processes, or grossly inappropriate behavior.  Therefore, the Board finds that the GAF scores are commensurate with the newly assigned 50 percent disability rating and characteristic of the mild to moderate symptomatology exhibited and observed.

Accordingly, the Board finds that the Veteran's impairment due to PTSD is most consistent with a 50 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher is absent.


ORDER

A 50 percent disability rating, but no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


